Appeal by the defendant from an amended judgment of the County Court, Putnam County (Braatz, J.), rendered May 14, 1986, which, after a hearing, found him in violation of probation, and sentenced him to an indeterminate term of imprisonment of 2 to 6 years.
Ordered that the judgment, as amended, is affirmed.
The legally competent evidence in the record was sufficient to support the court’s determination that the defendant violated the conditions of his probation by possessing firearms and a controlled substance (see, People v Todd D., 100 AD2d 595). The defendant’s motion pursuant to CPL article 330 which was to vacate the finding that the defendant violated his probation was properly denied. The defendant’s remaining *687contentions, including his claim that the sentence imposed was excessive, are without merit. Mollen, P. J., Thompson, Brown and Rubin, JJ., concur.